Citation Nr: 9919207	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chemical addiction, 
to include alcohol and marijuana abuse, as secondary to PTSD.  

3.  Entitlement to an increased evaluation for PTSD, with 
dysthymia, currently evaluated as 50 percent disabling.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a decision of April 1997, the Board denied entitlement to 
service connection for alcohol and drug addiction, claimed as 
chemical addiction, on a direct basis.  The issue currently 
before the Board is entitlement to service connection for 
chemical addiction, to include alcohol and marijuana abuse, 
as secondary to service-connected PTSD.  In the April 1997 
decision, the Board also denied entitlement to service 
connection for hypertension on a direct basis.  The issue 
currently before the Board is entitlement to service 
connection for heart disease as secondary to PTSD.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has heart disease related to PTSD.  

2.  There is no competent medical evidence that the veteran 
has chemical addiction related to PTSD.  



CONCLUSION OF LAW

Claims of entitlement to service connection for heart disease 
and chemical addiction, to include alcohol and marijuana 
abuse, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Heart Disease

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may be granted for 
the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Claims of entitlement to 
secondary service connection must be well grounded.  
Libertine v. Brown, 9 Vet. App. 521 (1996), Jones v. Brown, 
7 Vet. App. 134, 138 (1994).  

In the veteran's case, with regard to his cardiovascular 
status, he stated at a VA general medical examination in 
July 1995 that hypertension had been diagnosed in 1976, which 
was eight years after his separation from service.  
Hypertension, controlled by medication, was found, and a 
chest X-ray showed no active disease.  An electrocardiogram 
was interpreted as abnormal.  A diagnosis of heart disease 
was not reported.  

The veteran's claim for service connection for heart disease 
as secondary to PTSD is not well grounded, because there is 
no medical diagnosis of current heart disease.  If the 
veteran's claim for secondary service connection for heart 
disease is considered to include a claim for service 
connection for hypertension, the claim is still not well 
grounded, because there has not been a medical finding or 
medical opinion that PTSD has either caused or aggravated 
hypertension.  The Board therefore concludes that the claim 
for secondary service connection for heart disease is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.310(a).  

II.  Chemical Addiction

At a VA psychiatric examination in August 1995, the veteran 
gave a history of the use of alcohol and marijuana in service 
and after service, and diagnoses included alcohol dependence, 
in recent remission.  

In a lay statement received in August 1997, the veteran's 
sister-in-law stated that after service the veteran was a 
heavy user of alcohol and illegal drugs, but "he has now 
stopped the drugs and drinking."  

At a VA psychiatric examination in October 1997, the veteran 
stated that he had stopped using marijuana 10 years earlier 
and he had stopped using alcohol two years earlier.  

The veteran's claim for secondary service connection for 
chemical addiction is not well grounded, because there is no 
medical diagnosis of a current addiction disorder.  If the 
veteran were considered to have an addictive disorder in 
remission, nevertheless, there has been no medical finding or 
opinion that service-connected PTSD caused or aggravated an 
addictive disorder.  The Board therefore finds that the claim 
for service connection for chemical addiction, to include 
alcohol and marijuana abuse, as secondary to PTSD, is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.310(a).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
secondary service connection for heart disease and chemical 
addiction "plausible".  See generally McKnight v. Gober, 131 
F.3d. 1483, 1484-5 (Fed. Cir. 1997).  

The veteran's representative has indicated that, with 
reference to the secondary service connection claims, he is 
asserting a claim of entitlement to an advisory medical 
opinion.  He stated that a VA examiner should be directed to 
opine as to the etiology of claimed chemical addiction and 
heart disease.  With regard to the contention that, because 
VA examination reports did not include opinions as to the 
relationship of the claimed disabilities to service-connected 
PTSD, the veteran is entitled to additional VA examinations, 
the Board would point out that 38 C.F.R. § 3.328, the 
regulation pertaining to independent medical opinions, does 
not include the absence of an opinion as to etiology as a 
criterion in determining whether an independent medical 
opinion is warranted.  38 C.F.R. § 3.328 specifically 
provides that an advisory medical opinion may be obtained 
when the medical complexity or controversy involved warrants 
such an opinion.  Moreover, as the veteran's claims are not 
well grounded, the duty to assist him in developing facts 
pertinent to his claims, to include obtaining a nexus opinion 
as part of a VA compensation examination, does not arise.  
The United States Court of Appeals for the Federal Circuit 
has held that only a person who has submitted a well-grounded 
claim is a claimant for the purpose of invoking the duty to 
assist provisions of 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F.3d. 1464, 1468-9 (1997).  


ORDER

Service connection for heart disease as secondary to post-
traumatic stress disorder is denied.  

Service connection for chemical addiction, to include alcohol 
and marijuana abuse, as secondary to post-traumatic stress 
disorder is denied.  


REMAND

A claim that a service-connected disability has increased in 
severity and warrants an increased rating is a well-grounded 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board therefore finds that the veteran's claims 
of entitlement to an increased rating for PTSD and TDIU are 
well grounded. VA thus has a duty to assist the veteran in 
the development of facts pertinent to those claims.  

The veteran has asserted that he is unable to work by reason 
of PTSD symptomatology.  The claims file contains an award 
letter from the Social Security Administration (SSA) to the 
veteran, dated in September 1996, notifying him that he was 
entitled to disability benefits from that agency.  However, 
the decision by an SSA examiner or administrative law judge 
granting the veteran disability benefits is not of record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before 
March 1, 1999) has held that VA fails in its duty to assist 
the veteran seeking increased rating for a psychiatric 
disorder by not obtaining his SSA records.  Baker v. West, 11 
Vet. App. 163, 169 (1998).  Therefore, this case will be 
remanded to the RO to obtain copies of the SSA decision and 
the medical evidence considered by SSA.  While the case is in 
remand status, records of any recent psychiatric treatment of 
the veteran may also be 
obtained, and he should receive another VA psychiatric 
examination.  

Accordingly, this claim is REMANDED to the RO for the 
following:  
1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for psychiatric symptoms 
since October 1997.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records and associate them 
with the other evidence in the claims 
file.  

2.  The RO should obtain from the SSA 
copies of that agency's decision on the 
veteran's claim for disability benefits, 
and of the medical and vocational 
evidence considered by SSA.  

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist, 
who should review the veteran's medical 
records in the claims file and offer an 
opinion on the current extent of social 
and industrial impairment attributable to 
PTSD, with dysthymia.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims for 
an increased rating for PTSD, with dysthymia, and TDIU may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board, if otherwise in order.  The purpose of 
this REMAND is to obtain clarifying information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  

		
	Bruce Kannee
	Member, Board of Veterans' Appeals

 



